Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10980433. This is a statutory double patenting rejection.
Instant application claims
U.S. Patent No. 10980433 claims
Claim 1. A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a user; detecting a plurality of heartbeats of the user based on the PPG-signal;
determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV.
Claim 1. A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a user; detecting a plurality of heartbeats of the user based on the PPG-signal; determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV.
Claim 2. The computer program product of claim 1, wherein the detecting the plurality of heartbeats comprises detecting the plurality of heartbeats of the user from a maximum gradient of the PPG signal.
Claim 2. The computer program product of claim 1, wherein the detecting the plurality of heartbeats comprises detecting the plurality of heartbeats of the user from a maximum gradient of the PPG signal.
Claim 3. The computer program product of claim 2, wherein detecting the plurality of heartbeats further comprises performing spline interpolation on local maxima of the maximum gradient.
Claim 3. The computer program product of claim 2, wherein detecting the plurality of heartbeats further comprises performing spline interpolation on local maxima of the maximum gradient.
Claim 4. The computer program product of claim 1, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a stress level of the user based on the heart rate, the HRV, and the respiration rate.
Claim 4. The computer program product of claim 1, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a stress level of the user based on the heart rate, the HRV, and the respiration rate.




Claim 5. The computer program product of claim 1, wherein the weighted combination of heart rate, respiration rate, and heart rate variability comprises a three feature vector, and causing the mathematical model to output the determination of whether the user is in a stressed state comprises analyzing the three feature vector in a three dimensional vector space to determine whether the three feature vector breaches one or more thresholds that define one or more stress zones or volumes in the three dimensional vector space, the mathematical model configured such that, responsive to at least a portion of the three feature vector passing through and/or being bounded by the one or more stress zones or volumes, the mathematical model determines that the user is in a stressed state.
Claim 5. The computer program product of claim 1, wherein the weighted combination of heart rate, respiration rate, and heart rate variability comprises a three feature vector, and causing the mathematical model to output the determination of whether the user is in a stressed state comprises analyzing the three feature vector in a three dimensional vector space to determine whether the three feature vector breaches one or more thresholds that define one or more stress zones or volumes in the three dimensional vector space, the mathematical model configured such that, responsive to at least a portion of the three feature vector passing through and/or being bounded by the one or more stress zones or volumes, the mathematical model determines that the user is in a stressed state.
Claim 6. The computer program product of claim 5, wherein the thresholds are determined based on user profile information, the user profile information describing baseline or normal pathological values for the heart rate, the respiration rate, and the HRV of the user.
Claim 6. The computer program product of claim 5, wherein the thresholds are determined based on user profile information, the user profile information describing baseline or normal pathological values for the heart rate, the respiration rate, and the HRV of the user.
Claim 7. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise receiving, at the at least one programmable processor, a motion signal communicated by an accelerometer sensor of the wearable device worn by the user, the motion signal conveying information related to an activity level of the user; and, wherein determining whether the user is in a stressed state is further based on the activity level.
Claim 7. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise receiving, at the at least one programmable processor, a motion signal communicated by an accelerometer sensor of the wearable device worn by the user, the motion signal conveying information related to an activity level of the user; and, wherein determining whether the user is in a stressed state is further based on the activity level.
Claim 8. The computer program product of claim 7, wherein determining whether the user is in a stressed state includes a determination of whether the activity level of the user breaches a minimum activity threshold level.
Claim 8. The computer program product of claim 7, wherein determining whether the user is in a stressed state includes a determination of whether the activity level of the user breaches a minimum activity threshold level.
Claim 9. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise causing display of information related to the determination of whether the user is in a stressed state on a display of the wearable device and/or a different computing device associated with the user.
Claim 9. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise causing display of information related to the determination of whether the user is in a stressed state on a display of the wearable device and/or a different computing device associated with the user.
Claim 10. The computer program product of claim 9, wherein the operations performed by the at least one programmable processor further comprise making multiple determinations of whether the user is in a stressed state over a period of time, and wherein the causing display of information related to the determination of whether the user is in a stressed state comprises causing display of information related to the multiple determinations of whether the user is in a stressed state.
Claim 10. The computer program product of claim 9, wherein the operations performed by the at least one programmable processor further comprise making multiple determinations of whether the user is in a stressed state over a period of time, and wherein the causing display of information related to the determination of whether the user is in a stressed state comprises causing display of information related to the multiple determinations of whether the user is in a stressed state.
Claim 11. The computer program product of claim 10, wherein the operations performed by the at least one programmable processor further comprise determining an amount of time the user is in the stressed state during the period of time.
Claim 11. The computer program product of claim 10, wherein the operations performed by the at least one programmable processor further comprise determining an amount of time the user is in the stressed state during the period of time.
Claim 12. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise receiving, at the at least one programmable processor, a motion signal communicated by an accelerometer sensor of the wearable device worn by a user during a period of time, the motion signal conveying information related to an activity level of the user.
Claim 13. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise receiving, at the at least one programmable processor, a motion signal communicated by an accelerometer sensor of the wearable device worn by a user during a period of time, the motion signal conveying information related to an activity level of the user.
Claim 13. The computer program product of claim 12, wherein the operations performed by the at least one programmable processor further comprise: determining whether the activity level is indicative of sleep, exercise, and/or normal daily activity; and causing display of periods of stress, sleep, exercise, and/or normal daily activity during the period of time.
Claim 14. The computer program product of claim 13, wherein the operations performed by the at least one programmable processor further comprise: determining whether the activity level is indicative of sleep, exercise, and/or normal daily activity; and causing display of periods of stress, sleep, exercise, and/or normal daily activity during the period of time.
Claim 14. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise, responsive to a determination that the user is in a stressed state, determining breathing guidance and causing display of the breathing guidance to the user on a display of the wearable device to facilitate stress reduction.
Claim 15. The computer program product of claim 1, wherein the operations performed by the at least one programmable processor further comprise, responsive to a determination that the user is in a stressed state, determining breathing guidance and causing display of the breathing guidance to the user on a display of the wearable device to facilitate stress reduction.
Claim 15. The computer program product of claim 11, wherein the operations performed by the at least one programmable processor further comprise generating and causing display of a recommendation for lifestyle changes determined based on the amount of time the user is in the stressed state.
Claim 12. The computer program product of claim 11, wherein the operations performed by the at least one programmable processor further comprise generating and causing display of a recommendation for lifestyle changes determined based on the amount of time the user is in the stressed state.
Claim 16. A wrist worn device configured to determine whether a user is in a stressed state, the wrist worn device comprising: a photoplethysmographic (PPG) sensor configured to generate a PPG signal; at least one programmable processor and a non-transitory, machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, the PPG signal communicated by the PPG sensor; detecting a plurality of heartbeats of the user based on the PPG-signal; determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV; and a user interface controlled by the at least one programmable processor, the user interface controlled by the at least one programmable processor to display information related to the determination of whether the user is in a stressed state.
Claim 16. A wrist worn device configured to determine whether a user is in a stressed state, the wrist worn device comprising: a photoplethysmographic (PPG) sensor configured to generate a PPG signal; at least one programmable processor and a non-transitory, machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, the PPG signal communicated by the PPG sensor; detecting a plurality of heartbeats of the user based on the PPG-signal; determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV; and a user interface controlled by the at least one programmable processor, the user interface controlled by the at least one programmable processor to display information related to the determination of whether the user is in a stressed state.
Claim 17. The wrist worn device of claim 16, wherein the detecting the plurality of heartbeats comprises detecting the plurality of heartbeats of the user from a maximum gradient of the PPG signal.
Claim 17. The wrist worn device of claim 16, wherein the detecting the plurality of heartbeats comprises detecting the plurality of heartbeats of the user from a maximum gradient of the PPG signal.
Claim 18. The wrist worn device of claim 17, wherein detecting the plurality of heartbeats further comprises performing spline interpolation on local maxima of the maximum gradient.
Claim 18. The wrist worn device of claim 17, wherein detecting the plurality of heartbeats further comprises performing spline interpolation on local maxima of the maximum gradient.
Claim 19. The wrist worn device of claim 16, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a stress level of the user based on the heart rate, the HRV, and the respiration rate.
Claim 19. The wrist worn device of claim 16, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a stress level of the user based on the heart rate, the HRV, and the respiration rate.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10980433. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) overlap in scope with and are anticipated and/or obvious over the reference claim(s). 
Instant application claim
U.S. Patent No. 10980433 claim
Claim 20 (incorporated dependencies written out explicitly).
Claim 16. A wrist worn device configured to determine whether a user is in a stressed state, the wrist worn device comprising: a photoplethysmographic (PPG) sensor configured to generate a PPG signal; at least one programmable processor and a non-transitory, machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, the PPG signal communicated by the PPG sensor; detecting a plurality of heartbeats of the user based on the PPG-signal; determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV; and a user interface controlled by the at least one programmable processor, the user interface controlled by the at least one programmable processor to display information related to the determination of whether the user is in a stressed state.
Claim 17. The wrist worn device of claim 16, wherein the detecting the plurality of heartbeats comprises detecting the plurality of heartbeats of the user from a maximum gradient of the PPG signal.
Claim 18. The wrist worn device of claim 17, wherein detecting the plurality of heartbeats further comprises performing spline interpolation on local maxima of the maximum gradient.
Claim 20. The wrist worn device of claim 18, wherein the weighted combination of heart rate, respiration rate, and heart rate variability comprises a three feature vector, and causing the mathematical model to output the determination of whether the user is in a stressed state comprises analyzing the three feature vector in a three dimensional vector space to determine whether the three feature vector breaches one or more thresholds that define one or more stress zones or volumes in the three dimensional vector space, the mathematical model configured such that, responsive to at least a portion of the three feature vector passing through and/or being bounded by the one or more stress zones or volumes, the mathematical model determines that the user is in a stressed state.
Claim 20 (incorporated dependencies written out explicitly).
Claim 16. A wrist worn device configured to determine whether a user is in a stressed state, the wrist worn device comprising: a photoplethysmographic (PPG) sensor configured to generate a PPG signal; at least one programmable processor and a non-transitory, machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, the PPG signal communicated by the PPG sensor; detecting a plurality of heartbeats of the user based on the PPG-signal; determining a heart rate of the user based on at least the plurality of heartbeats; determining a heart rate variability (HRV) of the user based on the plurality of heartbeats; determining a respiration rate of the user based on a low frequency component of the PPG signal; and determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used as inputs into the mathematical model, and causing the mathematical model to output the determination of whether the user is in a stressed state based on the inputs, wherein the mathematical model comprises a weighted combination of the heart rate, the respiration rate, and the HRV for the user, wherein the heart rate is weighted more heavily than the respiration rate or the HRV; and a user interface controlled by the at least one programmable processor, the user interface controlled by the at least one programmable processor to display information related to the determination of whether the user is in a stressed state.











Claim 20. The wrist worn device of claim 16, wherein the weighted combination of heart rate, respiration rate, and heart rate variability comprises a three feature vector, and causing the mathematical model to output the determination of whether the user is in a stressed state comprises analyzing the three feature vector in a three dimensional vector space to determine whether the three feature vector breaches one or more thresholds that define one or more stress zones or volumes in the three dimensional vector space, the mathematical model configured such that, responsive to at least a portion of the three feature vector passing through and/or being bounded by the one or more stress zones or volumes, the mathematical model determines that the user is in a stressed state.



The instant claim 20 is narrower in that it also incorporates and thus recites limitations of instant claims 17 and 18 whereas U.S. Patent No. 10980433 claim 20 does not require these limitations. However, U.S. Patent No. 10980433 does recite/teach these limitations in U.S. Patent No. 10980433 claims 17 and 18. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of 10980433 claim 20 to include these limitations because this enables a more specific technique for detecting heartbeats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792